AFFIRM; and Opinion Filed June 20, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00869-CR

                             JOSE INEZ MARTINEZ, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1300328-Y

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Lang, and Justice Brown
                                   Opinion by Justice Brown
       Appellant Jose Inez Martinez appeals his jury conviction for aggravated sexual assault of

a child under fourteen years of age. After finding appellant guilty, the jury assessed punishment

at forty-five years’ confinement. In a single issue, appellant asserts the trial court erred in

overruling his objection to speculative testimony. For the following reasons, we affirm.

       The grand jury indicted appellant for sexually assaulting his eleven-year-old daughter,

R.M. by causing the penetration of her sexual organ with his tongue. At the time of trial, R.M.

was twenty-five years old. She testified one night, when she was in fifth grade, she fell asleep on

the couch in their living room. She woke up when appellant pulled off her pants and began
“licking . . . . [her] vagina.” R.M.’s mother walked in during the assault. Her mother reported

the offense to police almost immediately and appellant was arrested. 1

          That was the last time appellant sexually assaulted R.M., but it was not the first. R.M.

testified the first assault she can remember occurred when she was about seven years old. On

that occasion, R.M. remembers going up the stairs of their house, where appellant’s bedroom

was located. When she saw appellant was alone in his room, she turned to go back down the

stairs, but appellant called her back into his room. During that assault, appellant caused R.M. to

perform oral sex on him. When the prosecutor asked R.M. if she knew if that was the first time

the offense had occurred, R.M. responded she doubted it. The prosecutor asked her why she

doubted it. Appellant objected that the question called for speculation. The trial court overruled

appellant’s objection, and instructed R.M. she could testify if she knew. R.M. responded that she

guessed she already knew what was about to happen because, when she saw appellant alone in

his room, she tried to go back down the stairs.

          On appeal, appellant asserts the trial court erred in overruling his speculation objection.

We review a trial court’s evidentiary rulings for an abuse of discretion. Bowley v. State, 310
S.W.3d 431, 434 (Tex. Crim. App. 2010). A trial court abuses its discretion only if its decision

is “so clearly wrong as to lie outside the zone within which reasonable people might disagree.”

Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App. 2008).

          A speculation objection is directed to the witnesses lack of personal knowledge.

Brumfield v. State, 05-11-00816-CR, 2012 WL 3711742, at *1 (Tex. App.—Dallas Aug. 29,

2012, no pet.). Under Texas Rule of Evidence 602, a witness may not testify to a matter unless

evidence is introduced sufficient to support a finding that the witness has personal knowledge of


     1
      The Dallas District Attorney began an investigation, but closed the case after R.M. and her mother signed affidavits of non-prosecution
and moved to Mexico. Several years later, on its own accord, the District Attorney reopened the case.



                                                                   –2–
the matter. TEX. R. EVID. 602. Rule 702 explains the personal knowledge requirement for lay

witness opinion testimony. See Osbourn v. State, 92 S.W.3d 531, 535 (Tex. Crim. App. 2002).

It provides that a lay witness’s opinion testimony must be rationally based on the witness’s own

perception. TEX. R. EVID. 702; Osbourn, 92 S.W.3d at 535. Under rule 702, a witness’s

testimony may therefore include opinions, beliefs or inferences, as long as they are drawn from

his or her own personal knowledge, experiences and observations. Osbourn, 92 S.W.3d at 535.

       On appeal, appellant complains of the prosecutor’s question asking R.M. to explain why

she doubted that the first assault she could remember was the first assault that occurred.

According to appellant, the question necessarily called for speculation because R.M. did not have

an independent memory of a prior assault. Therefore, he asserts she had no personal knowledge

to testify to the matter. We disagree. We conclude the trial court have reasonably determined

R.M. had sufficient personal knowledge, based on her own perception and memory of the

incident she did remember, to explain why she believed that incident was not the first time she

was sexually assaulted by her father. We resolve the sole issue against appellant.

       We affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

Do Not Publish
TEX R. APP. P. 47.2(b)

140869F.U05




                                               –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE INEZ MARTINEZ, Appellant                         On Appeal from the Criminal District Court
                                                      No. 7, Dallas County, Texas
No. 05-14-00869-CR         V.                         Trial Court Cause No. F-1300328-Y.
                                                      Opinion delivered by Justice Brown. Chief
THE STATE OF TEXAS, Appellee                          Justice Wright and Justice Lang
                                                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 20th day of June, 2016.




                                                –4–